DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on March 01, 2022 in which claims 1, 7, 9, 15, 17 and 19 have been amended. Thus, claims 1-20 are pending in the application. 

			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2022 has been entered.

			   Claim Rejections - 35 USC § 101
 3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 17.  
Claim 9 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 9 recites a series of steps, e.g., receiving sales data from at least a first transaction node, the sales data indexed with one of a plurality of customer IDs; receiving refund data from at least a second transaction node, the refund data indexed with one of the plurality of customer IDs; determining, based at least on the sales data and the refund data, a plurality of metric data sets indexed with one of the plurality of customer IDs, wherein the plurality of metric data sets includes at least a return amount data set, a return frequency data set, and a return rate data set; determining a plurality of statistical distributions for the plurality of metric data sets, wherein the return amount data set, the return frequency data set, and the return rate data set are each fit to a different statistical distribution; training a machine learning (ML) model on transaction feedback data; determining, for each of the plurality of statistical distributions, a variable risk threshold to produce a plurality of risk thresholds by determining, using the trained ML model, the variable risk threshold for each of the plurality of statistical distributions, wherein the determined variable risk threshold varies responsive to a time period covered by both of the received sales data and the received refund data, and wherein determining the variable risk threshold includes correlating a selected customer ID of the plurality of customer IDs with an individual retail facility; identifying a risk transaction responsive to at least one metric value from the plurality of metric data sets, indexed with the selected customer ID and the an individual retail facility, meeting the determined variable risk threshold for the time period; reporting the selected customer ID corresponding to the identified risk transaction; based at least on the identified risk transaction, the reported selected customer ID, and the an individual retail facility, triggering an investigation into the identified risk transaction; receiving a report of the investigation of the identified risk transaction , the report including a result of the investigation that provides updated transaction feedback data indicating the identified risk transaction involving the reported selected customer ID at the individual retail facility was fraudulent; based at least on the updated transaction feedback data indicating the transaction was fraudulent,  updating the trained ML model using the updated transaction feedback data; and internally reporting the reported selected customer ID as a risk customer; and updating the determined variable risk threshold via the updated ML model. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Mitigating a risk is a Fundamental economic practice). The claims are drawn to a method for detecting fraud by identifying anomaly in a transaction. Detecting fraud by identifying anomaly in the transaction is a way of mitigating the risk. Mitigating the risk has been identified under the Fundamental Economic Practices (As per October 2019 Update: Subject Matter Eligibility). The claim also recites a transaction node, a machine learning (ML) model and an implicit processor (not explicitly recited in the claim). That is, other than, a transaction node, a machine learning (ML) model and an implicit processor (not explicitly recited in the claim), nothing in the claim precludes the steps from being performed as a method of organizing human activity. A machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 9 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a transaction node, a machine learning (ML) model and an implicit processor to be generic computer elements (see Fig. 2, [0024-0025], [0046]).  A machine learning model and a transaction node are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a transaction node, a machine learning (ML) model and an implicit processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations, receiving sales data from at least a first transaction node, the sales data indexed with one of a plurality of customer IDs; receiving refund data from at least a second transaction node, the refund data indexed with one of the plurality of customer IDs, amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 9 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transaction node, a machine learning (ML) model and an implicit processor are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 9 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 17 and hence the claims 1 and 17 are rejected on similar grounds as claim 9.
Dependent claims 2-8, 10-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 10, the steps, “wherein the first transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. An in-store terminal, recited in the claim, is recited at a high level of generality such that it amounts to applying the abstract idea using the generic component. 
In claims 3 and 11, the steps, “wherein the second transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 12, the steps, “wherein the return amount data set is fit to an exponential distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 13, the steps, “wherein the return frequency data set is fit to a Poisson distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein the return rate data set is fit to a beta distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 15 and 19, the steps, “wherein the individual retail facility is a secondary risk factor, and the secondary risk factor further comprises at least one factor selected from the list consisting of: a sales representative associated with the transaction at the individual retail facility and with fraudulent activity, and an item included in the transaction at the individual retail facility and associated with the fraudulent activity, and determining the variable risk threshold further comprises determining potential collusion between the selected customer ID and the sales representative at the individual retail facility”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 8, 16 and 20, the steps, “refresh the plurality of metric data sets based at least on the updated ML model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The ML model in these steps is recited at a high level of generality.
In claim 18, the steps, “wherein the first transaction node comprises at least one node selected from the list consisting of: a delivery vehicle, an online sales site, and an in-store terminal; and the second transaction node comprises at least one node selected from the list consisting of: a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.       Applicant's arguments filed dated 03/01/2022 have been fully considered but they are not persuasive due to the following reasons:
5.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 9- 11), Applicant states that, “Regarding the first prong, the process of correlating a selected customer ID with an individual retail facility, receiving a report of an investigation that indicates a the identified risk transaction involving the reported selected customer ID at the individual retail facility was fraudulent, updating the trained ML model using the updated transaction feedback data, and reporting the reported selected customer ID as a risk customer cannot reasonably be performed in the human mind and characterized as "organizing human activity" 
Examiner respectfully disagrees and notes that the amended limitations of claim 9 recite a method for detecting fraud by identifying anomaly in a transaction. Detecting fraud by identifying anomaly in the transaction is a way of mitigating the risk. Mitigating the risk has been identified under the Fundamental Economic Practices (as per October 2019 Update: Subject Matter Eligibility). The claim also recites a transaction node, a machine learning (ML) model and an implicit processor (not explicitly recited in the claim). That is, other than, a transaction node, a machine learning (ML) model and an implicit processor (not explicitly recited in the claim), nothing in the claim precludes the steps from being performed as a method of organizing human activity. A machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 9 recites an abstract idea. 
6.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2 (pages 9-11), Applicant states that, “claim 9 is integrated into a practical application.”
	 Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
               In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amended limitations of claim 9 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the amended claim 9 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).  It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The specification describes the additional elements of a transaction node, a machine learning (ML) model and an implicit processor to be generic computer elements (see Fig. 2, [0024-0025], [0046]).  A machine learning model and a transaction node are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.
7.	Examiner does not see the parallel between the claims of the instant case and those of Classen. In Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule. The immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application.” On the other hand, the recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The method of claim 9 is abstract and does not move the claims into a specific application. Hence, the arguments are not persuasive. 
8.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2B (page 12), Applicant states that, “claim 9 is not directed to an abstract idea without significantly more.”
The additional elements in the claim are a transaction node, a machine learning (ML) model and an implicit processor. As per the rejection above, the specification describes the additional elements of a transaction node, a machine learning (ML) model and an implicit processor to be generic computer elements (see Fig. 2, [0024-0025], [0046]).   Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. A general purpose computing system, suitably programmed, is used to perform the claimed method and the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions on a set of generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. 
	Training a model is not a new concept. Any model when it is being developed/ tested/ updated or trained needs data which could be input from various sources. Using generic software specifically programmed to perform the functions of a ML model makes the training efficient compared to a manual process. Hence, training using specifically two inputs to perform pattern recognition and once the model is trained, outputting information to more effectively calculate a variable risk threshold is merely a field of use of this generic technology. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Hence, the claim 9 is directed to an abstract idea without significantly more.
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “device” is somehow made more efficient or that the manner in which the device carries out its basic functions is otherwise improved in any way.
9.	With respect to the rejection of all dependent claim 7 under 35 U.S.C. 101, Applicant states that (pages 12-13), “claim 7 provides additional limitations that further integrate the claims into a practical application and, in the alternative, provide a "specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field".
Examiner respectfully disagrees and notes that the steps, “wherein the individual retail facility is a secondary risk factor, and the secondary risk factor further comprises at least one factor selected from the list consisting of: a sales representative associated with the transaction at the individual retail facility and with fraudulent activity, and an item included in the transaction at the individual retail facility and associated with the fraudulent activity, and determining the variable risk threshold further comprises determining potential collusion between the selected customer ID and the sales representative at the individual retail facility”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The claim limitations do not improve the functioning of a computer or improve any other technology. The improvements discussed in the amended claim 7 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The recited steps, in the dependent claim 7, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Hence, the arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.

10.       Amendments filed on March 01, 2022 have overcome the current prior art of record.  No art rejection will be presented at this time.

				Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent : 
	Xiao et al. (U.S. 2018/0218369 A1) discloses methods for detecting new fraudulent transaction patterns, and particularly to determining new fraudulent transaction patterns by clustering transactions based on transaction features and monitoring the volume of clusters over time for anomalous cluster growth.

Conclusion
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                       May 17, 2022


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693